United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-3074
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                      Luis Manuel Ortiz, also known as Silent

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                               Submitted: May 21, 2018
                                 Filed: June 13, 2018
                                    [Unpublished]
                                    ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Luis Ortiz directly appeals the sentence the district court1 imposed after he pled
guilty, pursuant to a plea agreement containing an appeal waiver, to a drug charge.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Ortiz’s counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence was substantively
unreasonable.

       Upon careful review, we conclude that the appeal waiver is valid, applicable,
and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). Having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal falling outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




                                         -2-